DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The amendment filed July 13, 2022 has been entered.  Claims 1, 7-9 and 11 are amended.  Therefore, claims 1-15 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites “one or more pumps configured for pumping at least one type of lubricant interchangeably from the at least two replaceable containers to the at least two machine parts………the container base is configured for transferring lubricant from one replaceable container to another replaceable container.”
 	The disclosure does not satisfy the enablement requirement to allow one of ordinary skill to practice the claimed invention as claimed above.  The disclosure and figure do not describe the necessary plumbing configurations and auxiliary equipment required for the claimed subject matter.  For example, how is the central lubricating station controlled to deliver lubrication to at least two machine parts?  There are 14 connections shown.  How is grease delivered/not delivered to each connection?  How is one type of lubricant delivered to one connection and another type of lubricant delivered to a different connection?  Besides disclosing gear pumps, what other components are described as required to get lubricant to the required locations?  What valves, how many and how are they controlled?  When lubricant is being pumped from one container to another is the same plumbing configuration used?  Are there additional valves for that movement of lubricant?  How is contamination avoided?  How does an operator control moving lubricant between containers and not delivering lubricant to machine parts?
 	Claim 1 is broad as it pertains to the lubrication art.  It combines supplying lubricant to machine parts and also preventing lubricant separation (sedimenting) by means other than stirring.   The state of the art is not a single apparatus to supply more than one type of grease to multiple locations combined with the feature of preventing grease sedimenting by moving grease from one container to another.  One of ordinary skill would require more specific conduit and valving pathway description to accomplish these features in one apparatus.  Again, the disclosure appears to offer no direction as to the controls function of the apparatus.  Therefore, the amount of experimentation required to practice the claimed invention is considered undue.  Claim 13 has similar issues.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4 and 9-15 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Jacquemont et al., U.S. Patent Publication 2003/0048963.

As per claim 1, Jacquemont et al. disclose a central lubricating station (fig. 2) for lubricating at least two machine parts (ball bearings) (para [0029]), comprising:
 	a container base (2, 3) [outer race, inner race] adapted for holding at least two replaceable containers (5, 5a) [reservoirs], each replaceable container (5, 5a) holding at least one type of lubricant (para [0039]);
 	one or more pump(s) (15) configured for pumping at least one type of lubricant interchangeably from the at least two replaceable containers (5, 5a) to the at least two machine parts (ball bearings); and
 	a motor configured for driving the one or more pumps (15), wherein the container base (2, 3) is configured for transferring lubricant from one replaceable container (5, 5a) to another replaceable container (5, 5a), such that lubricant in any of the containers is prevented from sedimenting.  Jacquemont et al. do not specifically disclose a motor for driving the pump.  However, Examiner interprets pumps in this environment to have a power source; namely a motor.

As per claim 3, Jacquemont et al. as set forth above, disclose the container base (2, 3) is configured for transferring lubricant (paras [0019, 0041]) from one replaceable container (5, 5a) to another replaceable container (5, 5a), such that any of the containers is able to be emptied without loss of lubricant (paras [0019, 0041]).

As per claim 4, Jacquemont et al. as set forth above, disclose the container base (2, 3) is configured to individually move any of the at least two replaceable containers (5, 5a), such that lubricant in each of the containers is prevented from sedimenting.

As per claim 9, Jacquemont et al. as set forth above, disclose the at least two replaceable containers replaceably attached to the container base (2, 3) of the central lubrication station, and a connection (9, 9a) [tubes] between the lubrication station and the at least two machine parts (ball bearings).

As per claim 10, Jacquemont et al. as set forth above, disclose the connection (9, 9a) comprises a lubrication nipple (tubular opening 10 to be fitted in sealing engagement; para [0035]).

As per claim 11, Jacquemont et al. as set forth above, disclose the machine parts are bearings (para [0029]), such as a crank shaft bearing and a pivot bearing and/or gears, connected to shafts.

As per claim 12, Jacquemont et al. as set forth above, disclose the lubrication system is mounted in a nacelle of a wind turbine (para [0015]).

As per claim 13, Jacquemont et al. disclose a method for operating a central lubricating station (fig. 2), comprising the steps of:
 	providing a central lubrication station (fig. 2) comprising at least two replaceable containers (5, 5a), each container holding at least one type of lubricant (para [0039]), and one or more pump(s) (15); and
 	pumping one type of lubricant to one machine part (ball bearing) from one of the at least two containers (5, 5a), such that when the one of the at least two replaceable containers (5, 5a) is empty or near empty, pumping is continued from another of the at least two replaceable containers (paras [0039, 0041]), and such that when the another of the at least two replaceable containers (5, 5a) is empty or near empty, pumping is continued from an additional replaceable container (5, 5a) (paras [0039, 0041]).

As per claim 14, Jacquemont et al. as set forth above, disclose the step of when the one or the other of the at least two replaceable containers (5, 5a) is empty or near empty, one of the at least two replaceable containers (5, 5a) is replaced by the additional replaceable container (additional 5a) (fig. 2).

As per claim 15, Jacquemont et al. as set forth above, disclose the step of when the one or the other of the at least two replaceable containers (5, 5a) is near empty, remaining lubricant is transferred to another of the at least two replaceable containers (5, 5a) (para [0039]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jacquemont et al., U.S. Patent Publication 2003/0048963 in view of Allander, U.S. Patent 2,790,508.

As per claim 2, Jacquemont et al. as set forth above, does not disclose the container base is configured to allow any of the replaceable containers to be replaced by additional replaceable containers without letting air into the central lubrication station.  However, Allander in his Apparatus for Removing Dust by Centrifugal Force invention teaches containers to be replaced by additional replaceable containers (connecting 39) without letting air (air-tight) into the equipment (col. 4, lines 5-8).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jacquemont et al. by including an air tight connection, as taught by Allander, for the purpose of keeping air out of the central lubrication station to preserve lubrication integrity.


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jacquemont et al., U.S. Patent Publication 2003/0048963 in view of Tietze, U.S. Patent Publication 2011/0150655.

As per claim 5, Jacquemont et al. as set forth above, does not disclose wherein the central lubrication station further comprises a flow meter such that the central lubrication station is able to be flow controlled and/or a pressure measure such that the central lubrication station is able to be pressure controlled.  However, Tietze et al. in their Lubrication System for a Gear System for a Wind Turbine invention teaches valve means being shiftable between a first position in which a flow of lubricant from the second reservoir directly towards the gear system or the first reservoir is prevented and a second position in which such a flow of lubricant is allowed.  The valve means operates in response to pressure changes in the lubrication system in such a manner that a predetermined pressure change automatically and directly causes the valve means to shift from the first position to the second position (paras [0012, 0017].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jacquemont et al. with valve means, as taught by Tietze et al., for the purpose of switching to an appropriate pressure for proper lubricant flow if lubrication station conditions change.

As per claim 7, Jacquemont et al. as set forth above, does not disclose the central lubrication station further comprises a diagnostic unit configured for sensing an insufficient amount of lubricant in any of the at least two machine parts.  However, Tietze et al. in their Lubrication System for a Gear System for a Wind Turbine invention teaches when a predetermined pressure change occurs the lubrication system is switched from a normal operation mode to an operation mode which is appropriate for emergency operation. Since the switch is performed automatically and directly, and solely in response to a pressure change occurring as a consequence of a failure condition, a fast response time is ensured (para [0017]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jacquemont et al. by including the automatic switch, as taught by Tietze, for the purpose of automatically and directly responding to a lubrication failure condition.


Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jacquemont et al., U.S. Patent Publication 2003/004896 in view of Graf, U.S. Patent 6,125,969.

As per claim 6, Jacquemont et al. as set forth above, does not disclose the central lubrication station further comprises a first diagnostic unit configured for sensing that any of the two replaceable containers is out of operation.  However, Graf et al. in their Method of and Apparatus for Lubricating an Apparatus Having a Number of Lubricant Locations invention teaches generating a signal as to the degree of filling of the lubricant dispenser and/or signaling the emptying thereof (col. 2, lines 55-64).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jacquemont et al. by adding signal generation indicating a dispenser is empty, as taught by Graf, for the purpose of preventing improper lubrication due to lack of lubricant availability.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jacquemont et al., U.S. Patent Publication 2003/0048963 in view of Tietze, U.S. Patent Publication 2011/0150655, further in view of Graf, U.S. Patent 6,125,969.

As per claim 8, Jacquemont et al. and Tietze as set forth above, does not disclose the central lubrication station further comprises an automatic responder unit configured for responding to the insufficient amount of lubricant by commanding the one or more pumps to pump the insufficient amount of lubricant to the at least two machine parts.  However, Graf et al. in their Method of and Apparatus for Lubricating an Apparatus Having a Number of Lubricant Locations invention teaches means for automatically detecting the size of the respective dispenser and for selecting a respecting dispensing time interval.  Each of the dispensers can be provided with means for signaling a required change of the dispenser when an accumulated sum of signals from a respective motion sensor reaches a predetermined value (col. 5, lines 40-46).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jacquemont et al. and Tietze with a unit to detect an improper amount of grease distributed and continue distributing, as taught by Graf et al., for the purpose of preventing improper lubrication.
Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive. Applicants argue two main points.  Beginning on page 11, that the device of Jacquemont is not a central lubrication station, since it is not configured to supply various machine parts with lubricant.  On the contrary, the device of Jacquemont is only configured to deliver lubricant to the inside of a bearing (one machine part).  Examiner respectfully disagrees.  Examiner interprets outer and inner races (2, 3) to be the container base and the ball bearings (para [0029]) contained within to constitute at least two machine parts to be lubricated. 
 	Next, on page 12 Applicants argue the device of Jacquemont does not directly deliver lubricant from the container to a machine part as explained in paragraphs [0034-0041] of Jacquemont.  Again, Examiner respectfully disagrees.  The Jacquemont paragraphs [0034-0041] disclose lubricant being supplied to an annular gap or volume (8).  This gap is where the ball bearings are located and the reason why lubrication is supplied to the area.  Also, Applicants do not claim a pump configured to deliver lubricant directly from a container to at least two machine parts.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.K.B/Examiner, Art Unit 3654                                        /MICHAEL R MANSEN/                                                                                   Supervisory Patent Examiner, Art Unit 3654